Citation Nr: 0839342	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-43 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for periodontal 
disease, for purposes of payment of disability compensation.

4.  Entitlement to service connection for right elbow 
disability.

5.  Entitlement to service connection for left hip 
disability.

6.  Entitlement to an evaluation greater than 10 percent for 
varicose veins, right lower extremity.  

7.  Entitlement to an evaluation greater than 10 percent for 
varicose veins, left lower extremity.

8.  Entitlement to a compensable evaluation for toenail 
fungus.

9.  Entitlement to an evaluation greater than 10 percent for 
cluster and tension headaches.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in February 2004, September 2004, March 2005, and 
August 2006.  

In the March 2007 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
included requests for reconsideration of service connection 
for hemorrhoids and for a nervous condition.  The 
representative indicated he was submitting these claims to 
the Board.  The Board notes that rating decision dated in 
August 2006 denied service connection for hemorrhoids and 
also determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous condition.  On review, the veteran 
has not perfected appeals of these issues, see 38 C.F.R. 
§ 20.200 (2007), and the representative's statements are not 
considered a notice of disagreement.  See 38 C.F.R. § 20.201 
(2007).  These issues are not before the Board at this time 
and they are referred to the RO for the appropriate 
clarification.  

The issues of entitlement to a compensable evaluation for 
toenail fungus and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for Crohn's disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Medical evidence of record does not show a diagnosis of 
diabetic retinopathy, and the veteran's glaucoma is not shown 
to be related to military service or service-connected 
disability.  

2.  VA compensation is not payable for periodontal disease.  

3.  The veteran does not have a right elbow disability that 
is related to military service or service-connected 
disability; and there is no evidence of right elbow arthritis 
manifested to a compensable degree within one year following 
discharge from service.

4.  The veteran does not have a left hip disability that is 
related to military service or service-connected disability; 
and there is no evidence of left hip arthritis manifested to 
a compensable degree within one year following discharge from 
service.

5.  The veteran has varicose veins in the bilateral lower 
extremities and wears elastic stockings.  Treatment records 
show evidence of stasis dermatitis and xerosis, but there is 
no evidence of persistent edema, incompletely relieved by 
elevation of the extremities.  

6.  The more probative evidence does not show that the 
veteran's headaches are manifested by characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  


CONCLUSIONS OF LAW

1.  Service connection for glaucoma is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

2.  Service connection for diabetic retinopathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  

3.  Service connection for periodontal disease for purposes 
of payment of disability compensation is precluded by law.  
38 U.S.C.A. §§ 1110, 1131, 1712, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.381, 4.150 (2007).

4.  Service connection for a right elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 

5.  Service connection for a left hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 

6.  The criteria for an evaluation greater than 10 percent 
for varicose veins, right lower extremity, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).  

7.  The criteria for an evaluation greater than 10 percent 
for varicose veins, left lower extremity, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2007).  

8.  The criteria for an evaluation greater than 10 percent 
for cluster and tension headaches are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals, Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  Lack of prejudicial harm 
may be shown in three ways: (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 889.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Regarding the veteran's claims for service connection for eye 
disability, right elbow disability, and left hip disability, 
the Board finds that the duty to notify was satisfied.  By 
letters dated in August 2003, November 2005, January 2006, 
and September 2006 the veteran was notified of the evidence 
necessary to substantiate his claims for service connection 
for glaucoma, right elbow disability, and left hip 
disability.  He was informed of the evidence VA would provide 
and of the information and evidence he was responsible for 
providing.  He was also asked to submit any evidence in his 
possession that he believed might support his claim.  The 
Board notes that the veteran was not sent a letter 
specifically addressing service connection for retinopathy.  
However, the veteran's claim for service connection for 
retinopathy is premised on the same theory as his claim for 
service connection for glaucoma.  That is, the veteran 
contends they are related to service-connected diabetes.  
Review of the correspondence indicates the veteran has been 
notified of the evidence necessary to substantiate a claim 
for secondary service connection with respect to his glaucoma 
claim and this notification arguably satisfies the notice 
required for the retinopathy as well.  The veteran has also 
been provided the regulations pertaining to direct and 
secondary service connection and the Board finds the veteran 
has not been prejudiced by any lack of notification with 
respect to his retinopathy claim.  See Sanders, supra.  The 
September 2006 letter provided information regarding the 
assignment of disability ratings and effective dates.  This 
information was also included in the January 2007 SOC.  The 
issue of service connection for glaucoma was readjudicated by 
SSOC dated in October 2006 and the remaining service 
connection issues were readjudicated by SOC dated in January 
2007.
 
Regarding the veteran's claims for increased evaluations 
decided herein, the Board notes that in the recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, with respect to increased rating claims, section 
5103(a) notice requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect the 
worsening has on the claimant's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the claimant is rated if entitlement to a higher 
disability rating would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

The veteran's appeal was transferred to the Board prior to 
the Court's decision in Vazquez and therefore, the notice 
provided does not take the form prescribed in that case.  
Notwithstanding, the Board finds that any notice errors 
pertaining to the veteran's claims for increase did not 
affect the essential fairness of the adjudication.  Letter 
dated in September 2006 notified the veteran of the evidence 
necessary to substantiate his claims for increase for 
varicose veins and headaches.  Specifically, that he may 
submit evidence showing that his service-connected 
disabilities had increased in severity.  He was advised that 
he may submit medical evidence or statements from other 
individuals who were able to describe the manner in which his 
disabilities have worsened.  The veteran was advised of the 
information and evidence that VA would obtain and of the 
information and evidence he was responsible for obtaining.  
He was also asked to provide any evidence in his possession 
that he believed might support his claim.  The letter also 
provided information regarding how VA assigns disability 
ratings and set forth examples of evidence that the veteran 
should tell VA about, such as information about treatment and 
statements regarding how the conditions affect his ability to 
work.  The veteran was advised of the relevant regulations, 
to include the applicable rating criteria for varicose veins, 
in the March 2005 SOC.  The veteran was advised of the 
applicable rating criteria for headaches in the January 2006 
SOC.  The Board notes that the information provided on the 
veteran's February 2006 Form 9 essentially indicates 
knowledge of the criteria for an evaluation greater than 10 
percent for headaches.  The veteran has been given an 
opportunity to describe how his disabilities affect his daily 
life and employment at various VA examinations.  The veteran 
has submitted statements describing his disabilities and his 
representative has offered argument on his behalf.  A review 
of the record indicates the veteran has had ample opportunity 
to meaningfully participate in the adjudicative claims 
process and any errors or deficiencies regarding notice are 
considered harmless.  See Sanders, supra.

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The claims file contains the veteran's service treatment 
records, extensive VA medical center (VAMC) records, and 
private medical statements submitted by the veteran.  The 
veteran has not identified additional records that need to be 
obtained.  In this regard, the Board notes that at a June 
2006 medical appointment, the veteran reported that he had 
applied for disability benefits from the Social Security 
Administration (SSA).  On review, there is no indication in 
the record whether or not the veteran is currently in receipt 
of SSA benefits.  The Board acknowledges the holding of Tetro 
v. Gober, 14 Vet. App. 110 (2000) and other cases, in which 
the Court has held that VA has a duty to request information 
and pertinent records from other Federal agencies when it has 
knowledge of their existence.  However, in multiple VCAA 
letters, the veteran was advised of VA's responsibilities in 
obtaining evidence from other federal agencies, to include 
SSA.  The veteran has never identified the records held by 
SSA as being relevant to his claim or requested that VA 
obtain them.  Thus, as the Board holds the belief that the 
duty to assist a veteran by obtaining records to support his 
claim still rests upon the veteran having identified them as 
relevant or requesting that VA obtain such records, the Board 
finds that a remand to obtain these records is not necessary.  
Based on the above, the Board determines that VA has 
fulfilled its duty to assist in obtaining outstanding records 
identified by the veteran.

The veteran was provided VA eye examinations in June 2004 and 
July 2006 and a medical opinion was obtained.  

Regarding the veteran's claims for service connection for 
right elbow and left hip disabilities, the veteran contends 
that they are related to in-service cold exposure or are part 
of an overall degenerative process beginning with service-
connected spinal arthritis.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

On review, service records are negative for any evidence of 
an elbow or hip injury/disability.  The veteran's argument 
regarding cold injury in service is acknowledged; however, he 
has not asserted a continuity of symptomatology between his 
current disability and that injury as contemplated by Charles 
v. Principi, 16 Vet. App. 370 (2002) so as to satisfy the 
criteria for obtaining a VA examination or opinion.  In 
addition, the veteran is not otherwise competent to provide a 
medical etiology opinion relating his current complaints to 
any cold injury in service, or to his service-connected 
degenerative changes in other joints.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, there is no 
competent lay or medical evidence indicating that his current 
symptoms may be related to any in-service event, or to a 
service-connected disability.  Consequently, the Board finds 
that the criteria for obtaining an examination or opinion on 
these claims are not met.

The veteran was provided VA examinations which addressed 
varicose veins in June 2004 and June 2005, and headaches in 
January 2005.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.

As will be discussed in further detail below, VA compensation 
is not payable for periodontal disease.  38 C.F.R. § 3.381(a) 
(2007); see Sabonis v. Brown, 6 Vet. App. 426, 430 (2007) 
(where the law is dispositive of the claim, it must be denied 
because of lack of entitlement under the law).  Thus, the 
Board finds that additional notification or assistance 
regarding the veteran's claim for service connection for 
periodontal disease for compensation purposes is not 
warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Claims for service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2007).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 
- 47 (Sept. 7, 2006).  The amendment sets a standard by which 
a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change in the regulation.  For this reason, and 
because the veteran's claims for service connection for eye 
disability and arthritis of the right hip and elbow were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.





a. Eye disability

In March 2003, the veteran filed a claim for service 
connection for glaucoma, indicating that he had been 
diagnosed in 1997.  In his March 2004 notice of disagreement, 
he reported that he was having problems with his eyes shortly 
after service and was placed on eye drops.  He argued that 
glaucoma was secondary to his diabetes.  In November 2005, 
the veteran filed a claim for service connection for 
retinopathy.  In his August 2006 notice of disagreement, the 
veteran indicated he believed his vision problems were due to 
diabetes.

Service records show that the veteran was treated for a small 
chalazion of the left upper lid in February 1973.  The 
records also show that the veteran was followed by 
optometry/opthalmology toward the end of his military career.  
Opthalmology note dated in August 1986 includes objective 
findings indicating that the lens was clear in both eyes 
without glaucoma.  Assessment was (1) slightly narrow angles, 
but not occludable; and (2) increased cup to disc ratio with 
normal intraocular pressures.  On retirement examination in 
August 1988, the eyes were reported as normal on clinical 
evaluation.  

On VA eye examination in June 2004, the veteran reported an 
ocular history of glaucoma.  Based on examination findings, 
assessment was glaucoma with intraocular pressure up slightly 
and a good visual field.  It was noted the veteran had 
diabetes with no signs of cotton-spot macular edema and no 
signs of background diabetic retinopathy, both eyes.  

The veteran was seen at the VA optometry clinic in November 
2004.  Assessment included diabetes without retinopathy; 
glaucoma with intraocular pressure controlled both eyes; 
hypertensive retinopathy, early; immature cataracts both 
eyes; and pinguecula both eyes.  

The veteran was seen at the VA optometry clinic in June 2006.  
Assessment was glaucoma, intraocular pressure stable; no 
diabetic retinopathy both eyes; blepharitis both eyes mild; 
cataracts both eyes mild; and dermatochalasis both eyes mild.  

On VA eye examination in July 2006, the veteran reported he 
had glaucoma and was using eye drops with good compliance.  
Based on examination findings, diagnosis was glaucoma with 
very slight field loss.  The examiner indicated there was no 
diabetic retinopathy in either eye and no diabetes related 
eye findings.  The examiner further stated that glaucoma was 
not from military service and not due to diabetes.  

On review, the medical evidence does not show that the 
veteran has diabetic retinopathy.  The Board notes the 
assessment of early hypertensive retinopathy and acknowledges 
that the veteran is service-connected for hypertension.  The 
greater weight of probative evidence, however, shows this to 
be an isolated finding as this was not shown subsequent VA 
examination.  The veteran clearly has a diagnosis of 
glaucoma, but the record does not contain competent evidence 
relating this disability to military service or service-
connected diabetes.  On the contrary, the VA examiner 
indicated the veteran's glaucoma was not from military 
service or due to diabetes.  

The Board acknowledges the veteran's contentions that he has 
eye problems due to his service-connected diabetes.  
Certainly, there are instances in which a lay person may be 
competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
has some probative weight.  However, the Board finds that a 
lay person is not be competent to offer an opinion on a 
matter clearly requiring medical expertise, such as linking 
his current eye disability to diabetes.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the veteran's eye disability and his 
diabetes.  See Espiritu, supra.  



b. Periodontal disease

In his August 2005 claim, the veteran reported that he had 
periodontal disease of the upper and lower teeth while on 
active duty.  He reported that the condition continues to 
affect his teeth by causing the gums to bleed and the teeth 
are sensitive.  He indicated he wanted service connection for 
this condition.  In his notice of disagreement, he indicated 
he wasn't claiming periodontal disease but that he had 
surgery in service (deep scaling) that left him with a 
condition of extreme sensitivity of the teeth.  

Service records show that in November 1985, a periodontology 
consult was requested.  The reason for request indicated 
systemic bone destruction caused possibly by trauma from 
occlusion disorder.  The consultation report notes a history 
of treatment beginning in 1974 for generalized bone loss, 
perio abscess, tooth brush abrasions, and gingival recession.  
Perio treatment, surgical procedures, and various prophylaxis 
and scalings were noted.  The examiner indicated the veteran 
had poor personal home care with moderate to severe perio 
compromise.  As there had been no perceived improvements, 
there was no reason to believe that further surgical therapy 
would be of any benefit especially in light of the very poor 
level of home care.  Periodontal consult sheet dated in 
September 1987 indicates the veteran presented with advanced 
generalized periodontal disease.  On separation examination 
in August 1988, the veteran reported gum disease and severe 
tooth or gum trouble.

Statement from Dr. C.F. dated in April 2006 indicates the 
veteran suffers from periodontal disease.  

Under current VA regulations, compensation is available for 
only certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such loss is due to loss of substance of body of maxilla or 
mandible without loss of continuity.  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2007).  Note to this provision 
indicates these ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161.  38 C.F.R. § 3.381(a) (2007).  

Service dental records show periodontal disease with bone 
loss despite extensive treatment.  The only reference to 
trauma is in the context of an occlusion disorder and there 
is no evidence of outside trauma to the teeth or jaw.  
Service connection for periodontal disease for purposes of 
payment of disability compensation is precluded.  See 
38 C.F.R. § 3.381(a) (2007).  

The Board notes that a claim for service connection for a 
dental disorder is also a claim for VA outpatient treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  A review of the 
file indicates the veteran filed a claim for his teeth/gums 
in October 1989.  It is unclear whether this claim was acted 
upon and if so, whether the veteran received any VA dental 
treatment.  However, an annotation on the codesheet to the 
August 2006 rating decision indicates that a copy of the 
claim for periodontal disease should be sent to the VAMC as a 
claim for dental treatment.  Accordingly, the appeal issue 
has been characterized for compensation purposes only.  

c. Right elbow and left hip disability

In December 2005, the veteran filed a claim for service 
connection for arthritis of the right elbow and arthritis of 
the left hip secondary to cold exposure in Germany.  In his 
August 2006 notice of disagreement, the veteran reported that 
he believed his service-connected arthritis (lumbar and 
cervical spine) spread to his left hip and right elbow and 
should be service-connected because it is related to his 
earlier rating of arthritis.

Service treatment records do not show any chronic disability 
of the right elbow or left hip and there is no evidence of 
cold injury.  On report of medical history completed in 
connection with his August 1988 retirement physical, the 
veteran reported "arthritis."  Objectively, his upper and 
lower extremities were reported as normal on clinical 
evaluation.  The Board acknowledges that the veteran is 
competent to report in-service exposure to cold temperatures.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, he is not competent to attribute those complaints to 
an underlying diagnosis, such as arthritis, and there is no 
competent evidence of right elbow or left hip arthritis 
manifested to a compensable degree during service or within 
one year following discharge from service.

A VA interim progress note dated in January 2002 includes 
complaints of right elbow hurting with lifting weights.  
Examination of the extremities did not show edema or 
deformity.  A diagnosis related to the right elbow was not 
provided.  Interim progress note dated in December 2005 
documents complaints by the veteran of arthritis acting up 
with pain in various joints, including the right elbow and 
hips.  Assessment included osteoarthritis.  The joints 
involved were not specified.

Statement from Dr. C.F. dated in April 2006 includes a 
diagnosis of arthritis of the hips.  

On review, it is unclear whether the diagnoses of arthritis 
have been confirmed by x-ray findings.  In this regard, the 
Board notes that without a currently diagnosed disability, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Notwithstanding, 
even assuming current diagnoses, the record does not contain 
any competent evidence relating a right elbow or left hip 
disability to military service or service-connected 
disability.  

The Board has considered the veteran's assertion that his 
disability is related to cold exposure in service and/or that 
his service-connected degenerative changes in other joints 
has "spread" to these.  However, he has not provided any 
details regarding the circumstances of the alleged in-service 
cold exposure, and such injury is not documented in his 
service treatment records.  Even assuming some sort of cold 
injuries occurred, the veteran has not actually articulated a 
continuity of symptomatology in these joints since service.  
Rather, he contends that his current problems are related 
either to the in-service cold injuries or related to his 
service-connected degenerative changes in either joint.  As 
noted, the veteran is not competent as a lay person to 
provide such a medical etiology opinion.  See Espiritu, 
supra.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for service 
connection and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2007).  

Claims for increase

The veteran contends the currently assigned evaluations do 
not adequately reflect the severity of his service-connected 
disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are also appropriate for an increased rating 
claim that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

a. Varicose veins

Rating decision dated in August 1989 granted service 
connection for bilateral varicose veins and assigned a 10 
percent evaluation.  In March 2004, the veteran filed a claim 
for increase and also requested separate evaluations.  Rating 
decision dated in September 2004 assigned separate 10 percent 
evaluations for varicose veins in each lower extremity.  

Under the rating criteria currently in effect, varicose veins 
with the following findings attributed to the effects of 
varicose veins are rated as follows: asymptomatic palpable or 
visible varicose veins (0 percent); intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery (10 percent); persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema (20 
percent); persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration (40 percent); 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration (60 
percent); and massive boardlike edema with constant pain at 
rest (100 percent).  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2007).  Note to this provision indicates the evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated 
separately.  

On VA examination in June 2004, the veteran reported varicose 
vein stripping surgeries in 1981 (left) and 1987 (right).  He 
reported residual varicose veins in both lower legs and that 
he has been using support hose since the surgeries.  He keeps 
both lower legs elevated during sleep.  He denied swelling as 
long as he uses the support hose.  He has pain after 
prolonged standing and walking.  Physical examination showed 
no edema of the feet.  There were a few varicose veins 
present in both lower legs.  There were no gross chronic 
venous stasis changes.  Homan's sign was negative on both 
sides.  Peripheral pulses were felt on both sides and were 
equal.  Both feet were warm.  Diagnosis was bilateral 
varicose veins involving both lower legs with status-post 
bilateral varicose vein stripping surgeries.  

Statement from Dr. C.F. dated in April 2006 indicates the 
veteran should stand no longer than 20 minutes due to 
thrombophlebitis.  He may sit for 40 minutes at a time.  

On VA examination in June 2005, the veteran reported varicose 
veins involving both lower legs for the last several years.  
There was no edema of the legs.  Peripheral pulses were felt 
on both sides and Homan's sign was negative.  

VA treatment records show the veteran continues to wear 
elastic stockings.  The veteran presented in December 2005 
with complaints of left lower extremity pain for two to three 
days and getting worse.  Examination showed slight swelling 
of the left lower extremity in comparison to the right.  
There was no redness and Homan's was questionable.  Doppler 
testing was negative for any evidence of deep venous 
thrombosis to the left lower extremity's deep and superficial 
venous system.  Subsequent records include diagnoses of 
stasis dermatitis and xerosis.  The xerosis is apparently 
well-controlled with Lac-hydrin.  

On review, the criteria for evaluations greater than 10 
percent for varicose veins in each lower extremity are not 
met or more nearly approximated.  Although there is some 
evidence of stasis dermatitis, medical records are negative 
for findings of persistent edema that is incompletely 
relieved by elevation of the extremity.  

b. Cluster and tension headaches

Rating decision dated in August 1989 granted service 
connection for cluster and tension headaches and assigned a 
10 percent evaluation.  In December 2004, the veteran filed a 
claim for increase.

The veteran's cluster and tension headaches are evaluated as 
analogous to migraine headaches.  See 38 C.F.R. § 4.20 
(2007).  Pursuant to the rating schedule, migraine headaches 
are evaluated as follows: with characteristic prostrating 
attacks averaging one in 2 months over last several months 
(10 percent); with characteristic prostrating attacks 
occurring on an average once a month over last several months 
(30 percent); and with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
adaptability (50 percent).  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2007).  

On VA examination in January 2005, the veteran reported his 
headaches are cervical, occipital and become generalized.  
They are sharp, pressure like, pounding and last 1 hour, 
occurring once every two to three weeks.  They do not tend to 
cluster, but are associated with nasal stuffiness and some 
tearing of the eyes.  There is no nausea, vomiting, or 
disturbance of vision.  There is some lightheadedness.  The 
veteran reported that Motrin provides relief, but that he is 
unable to work when the headache is severe.  On neurological 
examination, all cranial and nerve function was intact and 
gait and station were normal.  All muscle groups exhibited 
normal strength.  Tone and coordination were intact and 
reflexes were symmetric.  Sensory examination was also 
intact.  Diagnosis was migraine variant; no neurological 
disability.

VAMC records show that during a gastroenterology visit in 
January 2005, the veteran reported taking Ibuprofen one time 
a month for headache.  He reported using 2 tablets initially 
and 1 tablet every 4 hours for approximately 2 days.  The 
veteran presented in July 2005 with complaints of a headache 
for 15 minutes that was getting better.  He reported that 
this episode was typical of the headache he has had every 3 
to 4 weeks for 20 years.  He indicated he ran out of Tylenol 
and wanted a refill.  No neurological abnormalities were 
noted.  Assessment was recurrent cluster headache.  Tylenol 
was prescribed.  

In his VA Form 9 received in February 2006, the veteran 
reported having headaches on average of one every three weeks 
over a period of several months.  He indicated he was not 
able to do anything for about 2 hours when these headaches 
occur.  He takes acetaminophen when he feels the headaches 
coming on.  He indicated he could not look at any light 
because it hurts and causes his eyes to water.  

Lay statements from F.W. and M.W. received in March 2006 
indicate the veteran has cluster headaches occurring once 
every 3 weeks over a period of several months and he is not 
able to do anything for about 2 hours.  He takes 
acetaminophen and cannot look into the light.  The witnesses 
indicated they could see water in the veteran's eyes.  

Statement from Dr. C.F. dated in April 2006 indicates the 
veteran suffers from cluster headaches.  

On review, the evidence shows the veteran continues to get 
headaches, which resolve with over-the-counter medication.  
Medical evidence does not show neurological abnormalities.  
The veteran's statements and associated lay statements 
regarding frequency and severity of headaches are 
acknowledged.  The Board notes the veteran is competent to 
describe the frequency and severity of his headaches.  See 
Charles, supra.  Objective findings, however, do not support 
the veteran's level of complaints.  VAMC records do not show 
frequent treatment for headaches or the need for prescription 
medication.  In fact, the July 2005 note indicates the 
veteran's headache was getting better after 15 minutes and 
that this was typical of his headaches.  The Board finds the 
complaints and clinical findings noted during the course of 
receiving medical treatment to be more credible and probative 
than the lay statements offered directly to the RO or the 
Board in support of a claim for monetary compensation.  
Accordingly, the criteria for an evaluation greater than 10 
percent are not met or more nearly approximated.  

With respect to the veteran's claims for increase decided 
herein, the Board has considered all evidence of record and 
finds that staged ratings are not for application.  See Hart, 
supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Objective evidence does not show that the 
veteran's varicose veins or headaches have required frequent 
hospitalizations or caused a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Thus, the Board finds that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for periodontal disease, 
for purposes of payment of disability compensation, is 
denied.

Entitlement to service connection for right elbow disability 
is denied.

Entitlement to service connection for left hip disability is 
denied.

Entitlement to an evaluation greater than 10 percent for 
varicose veins, right lower extremity, is denied.

Entitlement to an evaluation greater than 10 percent for 
varicose veins, left lower extremity, is denied.

Entitlement to an evaluation greater than 10 percent for 
cluster and tension headaches is denied.  


REMAND

Rating decision dated in August 1989 granted service 
connection for toenail fungus and assigned a 0 percent 
evaluation.  In March 2004, the veteran filed a claim for 
increase.  Rating decision dated in September 2004, continued 
the 0 percent evaluation.

Under the rating criteria currently in effect, toenail fungus 
is evaluated under Diagnostic Code 7813, which provides that 
dermatophytosis is rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805) or dermatitis (DC 7806) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).  
The veteran's complaints include discolored toenails and 
itching around the toenails and his disability is 
appropriately evaluated as dermatitis.  

Dermatitis or eczema is evaluated as follows: less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period (0 percent); at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period (10 percent); 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period (30 percent); and more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period (60 percent).  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).

The veteran most recently underwent a VA examination which 
addressed toenail fungus in June 2004.  At that time, he 
reported finishing a course of Lamisil in 2004 with fairly 
good improvement.  The examination did not indicate the 
percent of the body or exposed areas affected.  Subsequent 
VAMC records show continued problems and treatment with 
various nail solutions and creams.  On review, the Board 
finds that additional examination is necessary.  See 
38 C.F.R. § 3.327 (2007); Green v. Derwinski, 1 Vet. App. 121 
(1991) (the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  

Rating decision dated in February 2004 denied service 
connection for Crohn's disease, essentially based on findings 
of no in-service treatment and no link between the current 
diagnosis and military service.  Letter dated in March 2004 
notified the veteran of this decision.  The veteran did not 
appeal this decision within one year following notification 
and it is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  In August 2005, 
the veteran requested to reopen his claim.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2007).  

The Board notes that in the January 2007 SSOC, the RO 
indicated the veteran's claim was reopened based on 
satisfactory lay evidence of intestinal complaints due to 
medications taken for service-connected headaches.  
Notwithstanding, it is an initial requirement of the Board to 
ascertain whether new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).  
The Board is required to consider the issue of finality prior 
to any consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108 (West 2002 & Supp. 2007); see Barnett v. Brown, 8 Vet. 
App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).

As discussed, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  With regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, the Court has held that in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

On review, the November 2005 VCAA letter advised the veteran 
of the evidence necessary to substantiate a claim for direct 
and for secondary service connection.  The veteran, however, 
was not advised that his claim had been previously denied, 
nor was he notified of the evidence necessary to reopen his 
claim.  Consequently, a remand is required to afford the 
veteran the appropriate notification.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule an appropriate VA examination 
to determine the current severity of 
the veteran's service-connected toenail 
fungus.  All findings should be 
reported in detail, to include the 
percent of the entire body affected and 
the percent of the exposed areas 
affected.  The examiner should also 
indicate whether systemic therapy is 
required.  In this regard, the examiner 
is asked to comment on whether Lamisil 
is considered "systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs."  The claims 
file should be available for review.

2.	Pursuant to the VCAA, provide the 
veteran updated notice on his claim to 
reopen entitlement to service 
connection for Crohn's disease, which 
complies with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of (a) 
entitlement to a compensable evaluation 
for toenail fungus; and (b) whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for Crohn's disease.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


